Citation Nr: 1818066	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  02-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the appellant can substitute for the deceased Veteran in the claim challenging whether an overpayment was properly created based on a reduction of nonservice-connected pension benefits. 

2.  Whether the appellant can substitute for the deceased Veteran in the claim for entitlement to waiver of overpayment of nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to December 1968.  He died in November 11, 2016.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision by the Committee on Waivers and Compromises (Committee) of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in January 2003 when it was remanded for additional development. 

In September 2003, a hearing before an Acting Veterans Law Judge who is no longer employed by the Board was held at the RO.  A transcript of this hearing is of record.  In July 2012, the Board remanded the case for further development.  

In May 2017, the RO determined that the appellant could be substituted for the Veteran in relation to his appeal pertaining to validity of a debt and request for waiver of a debt as she had filed a claim for death benefits.  In October 2017, the appellant was notified that she had a right to a new hearing before a Veteran's Law Judge currently working for the Board.  The appellant was asked to respond in 30 days or the Board would assume that she did not desire a hearing.  As the appellant did not respond, the Board assumes that she does not desire a hearing and will proceed to issue a decision.    

The case now appears to be under the jurisdiction of the Milwaukee, Wisconsin RO.  
   
FINDING OF FACT

As the claims challenging the validity of the overpayment and requesting waiver of the overpayment are not claims for periodic monthly benefits, they do not survive the Veteran's death and the appellant is ineligible to substitute for him.
CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims challenging the validity of the overpayment and requesting waiver of the overpayment; they must be dismissed as moot.  38 U.S.C. §§ 5121A, 7104(a) (2012); 38 C.F.R. §§ 3.1010, 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The Veteran passed away in November 2016, while this appeal was still pending.  As noted above, the appellant subsequently submitted a claim for VA death benefits, including dependency and indemnity compensation.  Then, in May 2017, the RO determined that the appellant could be substituted for the Veteran in relation to his appeal pertaining to validity of a debt and request for waiver of a debt as she had filed a claim for dependency and indemnity compensation.  

Although the RO determined that the appellant, as his lawful surviving spouse, could substitute for the Veteran for purposes of processing the instant appeal, the specific provisions pertaining to substitution provide that only a person eligible for accrued benefits under 38 C.F.R. § 3.1000 (a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010 (a).  Additionally, proper candidates may only be substituted for the Veteran in appeals for "periodic monetary benefits."  Id.  Here, as a matter of law, the Veteran's appeals were not for "periodic monetary benefits" as that term is defined under relevant statute and regulation.  38 U.S.C. 
§ 512; 38 C.F.R. § 3.1000.  Rather they were to challenge the validity of a debt and to request a waiver of a debt.  Therefore, the appeals could not be granted on an accrued benefits basis and the appellant is ineligible to substitute for the Veteran with respect to them.  38 C.F.R. § 3.1010 (a).  Accordingly, they must be dismissed for lack of jurisdiction.  See 38 U.S.C. §§ 5121A, 7104(a).  The Board notes that the debt in question, in the amount of $13,164.51, was collected in full from the Veteran before he died.  Consequently, none of the debt was passed on to the appellant.














CONTINUED ON NEXT PAGE
ORDER

The appellant is not eligible to substitute for the deceased Veteran in the claim challenging whether an overpayment was properly created based on a reduction of nonservice-connected pension benefits. 

The appellant is not eligible to substitute for the deceased Veteran in the claim for entitlement to waiver of overpayment of nonservice connected pension benefits.

The appeal challenging whether an overpayment was properly created based on a reduction of nonservice-connected pension benefits is dismissed.

The appeal for entitlement to waiver of overpayment of nonservice connected pension benefits is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


